                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CHIEFTAIN ROYALTY COMPANY,                       )
                                                 )
              Plaintiff,                         )
v.                                               )      Case No. CIV-11 -177-D
                                                 )
                                                 )
SM ENERGY COMPANY, et al.,                       )
                                                 )
              Defendants.                        )

            ORDER GRANTING JOINT MOTION TO EFFECTUATE
                SEVERANCE OF THE RELEASED CLAIMS

       Upon consideration, the Joint Motion to Effectuate Severance of the Released

Claims [Doc. No. 328] is hereby GRANTED, as set forth herein.

       IT IS THEREFORE ORDERED that to effectuate prior orders severing Plaintiffs

claims against the Settling Parties, which have been dismissed with prejudice (the

“Released Claims”), 1 from Plaintiff’s claims against SM Energy Company (the

“Remaining Claims”), the Clerk shall open a separate case for disposition of the

Remaining Claims. The named parties in the case shall be Plaintiff Chieftain Royalty

Company and Defendant SM Energy Company. The opening of a separate case is merely

an administrative matter and is not intended to affect any substantive rights or remedies

of the parties to the Remaining Claims. The Clerk shall transfer to the separate case

record the following documents from this case:       Doc. No. 154, Order and Judgment

Granting Final Approval of Class Action Settlement; and Doc. No. 286, Order Granting

       1
         The Settling Parties are: EnerVest Energy Institutional Fund XIII-A, L.P.; EnerVest
Energy Institutional Fund XIII-WIB, L.P.; EnerVest Energy Institutional Fund XIII-WIC, L.P.;
EnerVest Operating, L.L.C.; and FourPoint Energy, LLC.
Joint Application to Extend Agreed Scheduling Order. Upon receipt of this Order,

Plaintiff shall submit to the undersigned’s mailbox (deguisti-orders.okwd.uscourts.gov)

its proposed Fourth Amended Complaint for filing in the separate case, together with a

redlined version for the Court’s convenience. Defendant SM Energy Company shall file

its answer to the Fourth Amended Complaint in the separate case within 7 days from the

date of this Order.

       IT IS FURTHER ORDERED that the Clerk shall administratively close the above-

styled case because the Judgment dismissing the Released Claims has become final and

only post-judgment matters concerning attorney fees and compensation of the class

representative remain for decision. See Chieftain Royalty Co. v. EnerVest Energy Inst’l

Fund XIII-A, L.P., 888 F.3d 455 (10th Cir. 2017) (as amended April 11, 2018). The

Court also retains jurisdiction as provided in the Judgment regarding the administration

of the settlement of the Released Claims. Any filings concerning the remaining post-

judgment issues shall be filed in this case and bear the above case number, but the case

style shall reflect only the interested parties regarding the Released Claims: Plaintiff

Chieftain Royalty Company, on its behalf and as representative of the certified class; the

Settling Parties (as defined in note 1); and Objectors Charles David Nutley and Danny

George.

       IT IS SO ORDERED this 17th day of December, 2018.




                                           2
